Title: To George Washington from Robert Morris, 12 September 1782
From: Morris, Robert
To: Washington, George


                        
                            Sir,Office of Finance 12th September 1782.
                        
                        I have before me your Excellency’s several Letters of the 23d of August, and 2d & 4th Instant. I have now the Pleasure to inform you that General Cornell has agreed to accept the Office of Inspector of the Contracts &c. for your Army, and will soon proceed on the Business of his Department. I hope you may find Relief from this Appointment, and that it may prove perfectly agreable to you. If Mr Skinner was in Town, I did not see him, but I have thought it best to send James Mullins to attend the Commissioners with the Accounts. He can act as  a Clerk for them during the Meeting. My chief Reasons for sending him, are, that he made up the Accounts of Issues, as Clerk to the Commissary General, that he affords a safe Conveyance for the five hundred Dollars mentioned in your Excellency’s Letter, and that he may perhaps prove useful to the Commissioners. I am entirely persuaded of the Propriety of such Instructions as your Excellency may think proper to give as to the Accounts. With perfect Respect I have the Honor to be Your most obedient & humble Servant
                        
                            Robt Morris
                        
                    